ORDER
PER CURIAM.
Appellant appeals denial of his Rule 24.-035 motion for post-conviction relief without an evidentiary hearing. An extended opinion would have no precedential value. Appellant’s claims of error fail because the record conclusively refutes them, and the sentences assessed are within the statutory range. Appellant is not entitled to relief. The findings and conclusions of the trial court are supported by the record, hence, not clearly erroneous. Judgment is affirmed in accordance with Rule 84.16(b).